UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6311



DWAYNE MOORE,

                                              Plaintiff - Appellant,

          versus


DEPARTMENT OF CORRECTIONS; D. STILL, Sergeant;
CORRECTIONAL    OFFICER   SHULER,    Security;
CORRECTIONAL OFFICER GILLY, Security,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-03-68-7)


Submitted:   April 24, 2003                   Decided:   May 5, 2003


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwayne Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dwayne Moore appeals the district court’s order denying relief

on his 42 U.S.C. § 1983 (2000) complaint, his motion to reconsider

that order, and the denial of his motion for summary judgment which

was filed after the case was closed.    We have reviewed the record

and find no reversible error.       Accordingly, we affirm for the

reasons stated by the district court.   See Moore v. Dep’t of Corr.,

No. CA-03-68-7 (W.D. Va. Jan. 29, 2003).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2